Citation Nr: 1023704	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left knee instability.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to 
September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a disability rating in excess of 
10 percent for tinnitus and entitlement to a compensable 
disability rating for bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Left knee instability is no more than moderately 
disabling.

2.  The Veteran's left knee condition is manifested by a 
diagnosis of chondromalacia or internal derangement and 
evidence of pain with limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee instability are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

2.  Left knee limitation of flexion is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran stated during his May 2010 Board hearing that his 
claim of entitlement to a disability rating in excess of 20 
percent for the left knee condition would be satisfied if the 
Board awarded a separate 10 percent rating.  The Board is 
granting that rating herein.  Therefore, while the Veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, see AB v. Brown, 6 Vet. App. 35, (1993), here, 
the Veteran waived that presumption, if the Board awarded a 
separate 10 percent rating for the left knee disability.  The 
other claims on appeal are being remanded for further 
development.  Therefore, any discussion of the duties to 
notify and assist is unnecessary.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran is currently rated 20 percent disabled for his 
left knee condition under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  That diagnostic code addresses 
knee impairment consisting of recurrent subluxation or 
lateral instability.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under DCs 5257 and 5003 does 
not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, VA General Counsel further explained that if 
a Veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Veteran has been diagnosed with patellofemoral syndrome, 
chondromalacia, and internal derangement of the left knee, as 
shown on examination in August 2004 and August 2008.  
Furthermore, the August 2008 VA examination report indicates 
that the Veteran demonstrated pain with motion of his left 
knee.  The August 2004 VA examination report shows that the 
Veteran's left knee was limited to 120 degrees of flexion, 20 
degrees less than full flexion.  As such, his left knee 
disability is manifested by periarticular pathology 
productive of painful and limited motion.  Furthermore, 
38 C.F.R. § 4.59 concerns limitation of motion rather than 
instability.  In view of the presence of periarticular 
pathology, limited motion, and pain on use, 38 C.F.R. § 4.59 
provides for a separate 10 percent rating for the Veteran's 
left knee limitation of motion.  Therefore, a separate 10 
percent rating is assigned under the criteria of 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5260.  

With regard to the Veteran's left knee instability, the 
Veteran has asserted that an additional 10 percent disability 
rating for the left knee would satisfy his appeal, and the 
Board has assigned that rating.  As such, the Veteran is not 
contending that his left knee instability is entitled to a 
disability rating in excess of 20 percent, and there remains 
no matter in controversy on that issue.  This decision 
satisfies the Veteran's claim regarding his left knee 
disability.


ORDER

A disability rating in excess of 20 percent for left knee 
instability is denied.

A separate rating of 10 percent is granted for left knee 
limitation of flexion, subject to the laws and regulations 
governing the payment of VA benefits.


REMAND

The Board finds that the Veteran's claims for increased 
ratings for tinnitus and bilateral hearing loss must be 
remanded for additional development.

In his January 2005 claim, the Veteran indicated that he 
experienced loss of balance and headaches associated with his 
tinnitus.

A May 2006 VA outpatient treatment record reflects that the 
Veteran complained of continued problems with dizziness, 
headaches, and ringing in the ears.

During his May 2010 Board hearing, the Veteran indicated that 
he experienced headaches related to his hearing loss.  He 
stated that his headaches and dizziness began about ten years 
ago.  He would also miss two or three weeks of work due 
having balance problems.  He has been given medication in the 
past for problems with his equilibrium and dizziness.  He 
believed that all of these symptoms were related to his 
tinnitus and hearing loss.  The Veteran's representative 
indicated that the Veteran may have vertigo.

Based on the Veteran's testimony and the evidence that he has 
complained of headaches, dizziness, and balance problems for 
at least ten years, the Board finds that the Veteran's 
statements are credible, and a remand is necessary to afford 
the Veteran an examination.  The examiner will be asked to 
provide an opinion as to whether the Veteran's tinnitus and 
hearing loss disabilities, along with his complaints of 
dizziness, headaches, and imbalance, are manifestations of a 
larger disorder, to include vertigo and/or Meniere's disease 
that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether his 
complaints of headaches, dizziness, and 
imbalance, along with his diagnoses of 
tinnitus and bilateral hearing loss, can 
be attributed to a separate diagnosis 
(e.g., vertigo, Meniere's disease), as 
well as the nature, extent and severity of 
his bilateral hearing loss and tinnitus.  

The examiner is asked to evaluate the 
Veteran and provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's diagnosed hearing loss 
and tinnitus, along with his complaints of 
headaches, dizziness, and imbalance, are 
manifestations of a larger disorder.

If such a diagnosis is rendered, the 
examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's diagnosed 
disorder is related to service.  

As to the severity of his bilateral 
hearing loss, all indicated tests and 
studies, including an audiological 
evaluation, should be performed.  The 
examiner must comment upon the Veteran's 
hearing difficulties and any reported 
difficulties with activities of the daily 
life due to the Veteran's bilateral 
hearing loss.

The examiner must provide a rationale for 
all findings and conclusions, which should 
be set forth in a legible report.

2.  Adjudicate whether service connection 
is warranted for Meniere's disease and/or 
vertigo and readjudicate the appeal.  If 
the benefits sought on appeal are not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


